DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 12/28/2020 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 contains the limitation “the surface of the oxide particle is surface-treated with a silane coupling agent”. This limitation is unclear because claim 1 contains the limitation “Coated magnesium oxide particles in which the surface of magnesium oxide particle is coated with at least one of a fatty acid and a fatty acid metal salt”. Is the silane coated prior to, in combination with or after the fatty acid or fatty acid metal salt coating? Clarification is required.
Claims 4-5 are rejected as being dependent on claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-6 are rejected under 35 U.S.C. 103 as obvious over Koyokawa et al. (WO 2005/033214) in view of Matsui et al. (U.S. App. Pub. No. 2016/0053073).
Regarding claims 1-2, Koyokawa et al. teaches a magnesium oxide particles having been subjected to a heating process. (Abstract and par. [0010], [0025]). The average particle diameter (i.e. D50 diameter) of the coated particles is 5-500 microns and the BET surface are is 5 m2/g or less. (par. [0023]-[0024]). (Examiner’s note: the provided machine translation appears to have not correctly read the original document and has a range of 5 to 600 microns when compared to page 4, lines 14-17 of the original document). The resulting X value of the coated particles is therefore 1.0 or less (5 m2/g / 5 microns being the highest possible value). The oil absorption value of the particles is 30 mL/100g or less (par. [0025]).
Koyokawa et al. does not explicitly teach the claimed X value prior to coating as presently claimed, however, the reference teaches that the coating and heating process are designed to render the particles more spherical. (par. [0025]-[0026]). The present specification indicates that the X value is a measurement of the overall sphericity of the magnesium oxide particles wherein a value closer to 1.0, the particles approximate true spheres. (Applicant’s specification, page 3, lines 26-28). Since the particles of Koyokawa et al. are rendered more spherical as a result of the coating process, at least some of the particles would inherently have a an X value of less than 0.2 prior to coating (since they would be less spherical) which then become greater than 0.2 after the spheridizing process of Koyokawa et al.

Koyokawa et al. does not teach the use of a fatty acid or fatty acid salt.
Matsui et al. teaches magnesium oxide particles which are surface modified with compounds to improve the dispersibility thereof in a resin composition. (par. [0006]-[0007]). Materials used to surface modify the magnesium oxide particles include fatty acids including steraic acid and alkaline earth metal salts thereof. (par. [0035]-[0036]).
It would have been obvious to one of ordinary skill in the art to coat the surface of the magnesium oxide particles with a fatty acid material as disclosed in Matsui et al.
One of ordinary skill in the art would have found it obvious to coat the surfaces with a fatty acid in order to impart hydrophobic properties to the magnesium oxide particles of Koyokawa et al. which would improve the dispersibility thereof in a resin composition.

Regarding claims 3-4, Koyokawa et al. teaches a silane coupling agent coated on the surface of magnesium oxide particles. (par. [0033]).
Regarding claim 5, Koyokawa et al. does not explicitly teach a percentage increase under the claimed heat and relative humidity conditions. However, the coating treatment of Koyokawa et al. is designed to impart high moisture resistance to the particles. (par. [0022]). The particles of Koyokawa et al. would therefore inherently possess the claimed moisture resistance properties presently claimed. Alternatively, it would have been obvious to one of ordinary skill in the art to optimize the moisture resistance of the particles to impart high stability to the particles.
Regarding claim 8, the particles are included in a resin composition. (par. [0088]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        01/15/2021